DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-17 and 19-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 11-17 and 18-23 are allowable because the prior art does not teach or fairly suggest the claimed limitations of claim 11.  The prior art is exemplified by Berry et al.(US 5,240,854); Carter et al.(US 2014/0120608); and Suntola et al.(US 6,015,590).  Berry teaches a reservoir (reservoir 82, fig 7; col 6, ln 4-41); a first conduit (fluid supply conduit 88, fig 7; col 6, ln 4-41); and a second conduit (fluid return conduit 94, fig 7; col 6, In 4-41), wherein: an inlet fluid feed plate (vessel 10 with molded inlet top plate 12, fig 1; col 2, In 52-67) comprises a fluid inlet (molded inlet top plate 12 with fluid inlet 16, fig 1; col 2, In 52-67) and a fluid outlet (molded inlet top plate 12 with fluid outlet 18, fig 1; col 2, In 52-67); the reservoir is coupled to the fluid inlet via the first conduit (reservoir 82 connected to inlet port 86 of vessel 10 via fluid supply conduit 88, fig 7; col 6, In 4-41); the reservoir is coupled to the fluid outlet via the second conduit (reservoir 82 connected to outlet port 90 of vessel 10 via fluid return conduit 94, fig 7; col 6, In 4-41).  Carter teaches an apparatus comprising: wherein the inlet fluid feed plate comprises a first fluid inlet and a first fluid outlet (inlet fluid feed plate 12 has a fluid inlet 22 and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim Objection
The objection of claim 18 had been withdrawn since the claim has been cancelled.

Rejections under 35 USC 112(b)
The rejection of claim 20 under 35 USC 112(b) has been withdrawn in view of the amendment to claim 11 and related comments on pages 5-6 of the response dated 6/7/2021.

Rejections under 35 USC 103
The rejection of claims 11-17 under 35 USC 103 has been withdrawn in view of the amendments to claim 11 and related comments on pages 6-8 of the response dated 6/7/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB